Citation Nr: 0008225	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-01 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound with a total right knee arthroplasty, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to August 
1972.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefit sought.  The veteran filed 
a timely appeal and the case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's residuals of a shell fragment wound with a 
total right knee arthroplasty are objectively shown to be 
productive of severe pain on motion, instability with medial 
and lateral looseness, and moderately restricted activities.  
However, the knee disability is not shown to have ankylosis.  


CONCLUSION OF LAW

The criteria for assignment of a 60 percent evaluation for 
the veteran's residuals of a shell fragment wound with a 
total right knee arthroplasty have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 
and 5262 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has submitted a well-grounded 
claim. 

Once a claimant has submitted a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal statements submitted by the 
veteran in his own behalf.  The Board is not aware of any 
additional evidence which is available in connection with the 
present appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See 38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examinations upon 
which ratings are based adequately portray the anatomical 
damage and the functional loss with respect to all these 
elements.  The functional loss may be due to the absence of 
all or part of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Historically, service connection for residuals of multiple 
shell fragment wounds was granted by a November 1972 rating 
decision, and a combined 70 percent evaluation was assigned, 
effective from August 2, 1972.  Since the time of the 
November 1972 decision, the veteran experienced increasing 
problems with the shell fragment wounds in his right leg, 
particularly with his right knee.  Such difficulties involved 
constant pain on motion, degenerative arthritis, swelling, 
loss of range of motion, and severely restricted activities.  
Contemporaneous clinical treatment records dated in February 
and March 1995 show that the veteran did not have any 
retained foreign bodies in his right knee joint, per se, but 
that given the degenerative changes present throughout the 
knee, his prognosis for recovery was poor.  

The veteran underwent a VA rating examination in May 1995.  
At that time, he complained of experiencing chronic pain and 
dysfunction in his right knee to the point at which he 
experienced locking of the knee from four to five times 
daily, and experienced a giving way of the knee some 20 times 
daily.  He had previously undergone a partial arthroscopy of 
the right knee, and was advised that he would eventually 
require a total right knee replacement secondary to severe 
arthritis.  On examination, the veteran was noted to limp, 
but he did not experience difficulty ambulating.  However, 
the veteran was unable to hop on his right leg, and could not 
perform squatting or rising movements. He had 165 degrees of 
extension but normal flexion.  There was positive crepitus, 
tenderness, and pain on movement.  In addition, the veteran 
had what was characterized as a bony enlargement of his right 
knee.  The examiner also noted that the veteran had multiple 
scars on his right knee.  He concluded by observing that the 
veteran had mild degenerative arthritis with marginal spur 
formation.  

The treatment records show that in October 1995, the veteran 
underwent a total arthroplasty of his right knee.  Following 
this operation, he complained of experiencing unrelenting 
pain.  In January 1996, the veteran claimed that his knee did 
not heal properly following the replacement surgery in 
October 1995, and that he would likely require further 
surgery.  VA treatment records dating from October 1993 
through January 1997 show that the veteran complained of 
chronic right knee pain throughout this period.  He reported 
that he was unable to walk up stairs or engage in other, 
similar physical activities.  In July 1996, his range of 
motion in the right knee was from 0 to 120 degrees, and the 
veteran was shown to have minimal tenderness to palpation.  
In August 1996, the treating physician offered his suspicions 
of a loosening of the right knee prosthesis.  

In February 1997, the veteran underwent a VA rating 
examination and reported that he experienced constant pain in 
his right knee following his total arthroplasty.  The 
examiner observed that X-rays conducted in July 1996 showed 
the right knee prosthesis to be normal.  The veteran 
indicated that he did not experience pain at rest, but that 
he did have constant swelling, cracking and popping on 
movement, and slight numbness over the patella.  He did not 
complain of instability, but he did report becoming easily 
fatigued.  On examination, the veteran was not found to have 
any tenderness on palpation, but he was observed to walk with 
a slight limp on the right.  The examiner found that the 
veteran had a 1-2 positive anterior drawer sign with one- 
percent laxity of the medial collateral ligament in full 
extension.  There was no pain on passive motion of the 
patella, but some palpable rubbing was noted.  The veteran 
had an active range of motion from 0 to 115 degrees.  The 
examiner concluded with a diagnosis of status-post total knee 
replacement with constant pain.  

The veteran underwent an additional VA rating examination in 
August 1998, and continued to complain of experiencing 
constant pain following the total knee replacement.  He 
reported that he was unable to walk up stairs, could not 
engage in exercise, and that his knee felt weak causing him 
to stumble.  The veteran stated that he used to be fairly 
active and had engaged in playing golf, riding his bicycle, 
and working out on a treadmill.  However, due to his right 
knee problems, he stated that he was no longer able to engage 
in these activities.  Further, the veteran stated that 
prolonged sitting caused severe pain when he attempted to 
rise from that position.  He reported that he was employed in 
a sales job which required him to travel extensively.  During 
the course of his travel, the veteran indicated that aircraft 
seats presented a great deal of problems with respect to his 
knee.  On examination, the veteran was found to have multiple 
scars on his right knee.  He had 5/5 strength in the right 
knee, but was found to experience pain.  His knee was noted 
to be unstable with drawer sign and appeared to have medial 
and lateral looseness.  His range of motion was characterized 
as normal without swelling, and he was shown to have mild 
tenderness on palpation.  The examiner concluded with a 
diagnosis of status-post total knee replacement with 
persistent symptoms.  He went on to offer his opinion that 
the veteran experienced a moderate degree of functional loss 
due to pain with respect to all exercises and in his 
employment.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (1999), a 
minimum rating of 30 percent is assigned for total knee 
replacements.  Where intermediate degrees of residual 
weakness, pain, or limitation of motion are present, the knee 
replacement disability is to be rated by analogy under 
Diagnostic Codes 5256, 5261, or 5262.  In addition, a 60 
percent rating is contemplated for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  A 100 percent evaluation is assigned for 
the one-year period following implantation of the prosthesis.  
Id.  

Ankylosis of the knee is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1999).  Under that diagnostic code, a 
30 percent evaluation is contemplated for ankylosis with a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  A 40 percent evaluation is 
contemplated for ankylosis in flexion between 10 and 20 
degrees, and a 50 percent evaluation is warranted for a 
showing of ankylosis with flexion between 20 and 45 degrees.  
Where there is extremely unfavorable ankylosis, with flexion 
at an angle of 45 degrees or more, a 60 percent rating is 
warranted.  Id.  

Limitation of extension of the leg is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  Under that 
criteria, where extension of the leg is limited to 5 degrees, 
a noncompensable evaluation is warranted.  A 10 percent 
rating is assigned where extension is limited to 10 degrees, 
a 20 percent rating is contemplated for extension limited to 
15 degrees, and a 30 percent rating is warranted for 
extension limited to 20 degrees.  Where extension is limited 
to 30 degrees, a 40 percent rating is assigned, and where 
extension is limited to 45 degrees, a 50 percent rating is 
warranted.  Id.  

Impairment of the tibia and fibula are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1999).  Under that diagnostic 
code, a 10 percent evaluation is assigned for slight knee or 
ankle disability.  Where there is moderate knee or ankle 
disability, a 20 percent rating is assigned, and a 30 percent 
rating is contemplated for malunion of the tibia and fibula 
with marked knee or ankle disability.  Upon a showing of 
nonunion of the tibia and fibula with loose motion, and 
requiring a brace, a 40 percent rating is assigned.  Id.  

The Board has evaluated the above-discussed medical evidence, 
and concludes that as the veteran's residuals of a shell 
fragment wound with a total right knee arthroplasty are 
objectively shown to involve chronic residuals consisting of 
severe painful motion, a 60 percent rating is warranted under 
Diagnostic Code 5055.  Following his total knee replacement, 
the veteran had a full range of motion in his right knee, but 
within a short time following surgery, was unable to perform 
such basic functions as climbing stairs or walking for 
extended periods due to chronic pain on motion.  

The Board acknowledges that the veteran apparently was not 
shown to objectively have any weakness in his right knee, as 
he was found to have 5/5 strength in that joint at the time 
of the August 1998 rating examination.  However, the Board 
observes that under a strict interpretation of the criteria 
for assignment of a 60 percent rating under Diagnostic Code 
5055, the presence of chronic residuals including severe pain 
and weakness on motion is not required.  Rather, assignment 
of a 60 percent rating under Diagnostic Code 5055 requires 
the presence of chronic residuals involving either severe 
pain or weakness in the knee joint.  Strictly construing the 
language of Diagnostic Code 5055, the Board finds that the 
veteran's objectively demonstrated residuals of a total knee 
replacement involving severe pain on motion meets the 
criteria for assignment of a 60 percent evaluation.  

In addition, the Board notes that the examiner who conducted 
the August 1998 rating examination observed that the 
veteran's functional loss due to pain caused him to 
experience a moderate degree of impairment in his employment 
and exercise.  The Board finds that such limitations of 
function are objectively demonstrative of residuals of a 
total knee replacement involving severe pain on motion.  
Accordingly, the Board finds that the veteran's objectively 
demonstrated symptomatology warrants assignment of a 60 
percent disability rating under Diagnostic Code 5055.  

However, as the veteran was currently shown to have a full 
range of motion in his right knee following the total knee 
replacement, additional ratings based on limitation of motion 
are not for consideration here.  His knee is not shown to be 
ankylosed, and his range of extension is not currently shown 
to be impaired.  See Francisco, supra.  Moreover, while it 
can be argued that the veteran suffers from a degree of 
impairment due to problems with the tibia and fibula, 
following his total knee replacement surgery, the Board finds 
that the veteran's overall remaining disability with respect 
to his right knee is most appropriately evaluated under 
Diagnostic Code 5055.  This is because his current disability 
is manifested, not by limited ranges of motion or non- or 
malunion of the tibia or fibula, but by residuals of a total 
knee replacement involving chronic severe pain on motion.  
Therefore, the Board finds that the evaluative criteria under 
Diagnostic Code 5055 most appropriately addresses the nature 
and severity of the symptoms associated with the veteran's 
residuals of a shell fragment wound involving a total right 
knee arthroplasty.  

In addition, the potential application of Title 38 of the 
Code of Federal Regulations (1999) have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an "extraschedular evaluation 
commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities" is made.  See 38 C.F.R. § 3.321(b)(1) (1999).  
The governing norm in these exceptional cases is a finding 
that the case presents such an unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  

In this regard, the Board notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings, under the Rating Schedule, that anticipate 
greater disability for the veteran's residuals of a shell 
fragment wound with a total right knee arthroplasty.  The 
record, however, does not establish the presence of findings 
that would support a higher rating under the Rating Schedule.  
Further, the Board finds no evidence of an exceptional or 
unusual disability picture in this case.  The Board 
recognizes that the veteran experiences severe pain on motion 
of his right knee, and that his right knee disability has 
been described as causing moderate impairment with his 
employment and exercise.  However, despite his disability, 
the veteran is currently employed in sales, holds a college 
degree, and has reported that he travels a great deal in 
connection with his employment.  The Board notes that the 
veteran has been hospitalized for this disability and has 
undergone partial and total arthroplasties on his right knee.  
Even so, given that he remains gainfully employed, the 
veteran's service-connected disability cannot be said to have 
resulted in marked interference with employment, as 
contemplated under 38 C.F.R. § 3.321(b)(1).  Given the 
veteran's age, education, and current employment status, he 
cannot be considered incapable of obtaining or retaining 
gainful employment.  Therefore, the Board must conclude that 
in the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of a 60 percent 
evaluation for the veteran's residuals of a shell fragment 
wound with a total right knee arthroplasty is granted.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

